LACOMBE, Circuit Judge.
The claims in these two causes are against the vessel whose situation we discussed in the opinion in Consolidation Coal Co. v. The Golden Rod (handed down herewith) 151 Fed. 6. They arose while the vessel was in the possession of Durlacher, with Bliven actually or technically on board as the representative of Watt.
There is no question hére of any lien under general maritime law since the work and materials were furnished in New York City, the home port of the vessel. The libelants rely solely on the statute of the state of New York (Laws 1897, pp. 526, 527, c. 418, as amended by chapter 246, p. 494, Laws 1904, §§ 30, 32); notice of lien having been duly filed, as required by the act, in the office of the county clerk. Under a state statute, however, as well as under the general maritime law, a lien will not attach unless it appears that credit was given to the ship.This court so held, after a careful discussion of the authorities, in The Electron, 14 Fed. 689, 21 C. C. A. 12. Apparently a contrary opinion lias been readied in the Pfirst circuit (The Iris, 100 Fed. 104, 40 C. C. A. 301), but we find in that circumstance no reason for modifying our former opinion, which seems to be in accord with the views of the .Supreme .Court in The J. E. Rumbell, where, referring to the two varieties, of lien, general maritime and local created by state statute, the court says: “Plach rests upon the furnishing of supplies to the ship, on the credit of the ‘ship herself.’ ”
The testimony in both causes shows that the labor and material,, which were ordered by Bliven, the owner’s representative, were furnished upon the credit of the. vessel, and, although there is some dispute between the witnesses, we are satisfied that the respective libelants dids the work and furnished the materials without knowledge that the owner had chartered the boat, or turned over her possession under some conditional sale, and with- no information as to any circumstances which should indicate the necessity of further inquiry as to her situation,
The decrees are affirmed, with interest and. costs.